Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Claims 1-10 recite a method (i.e. process), and claims 11-20 recite a system (i.e. machine). Therefore claims 1-20 fall within one of the four statutory categories of invention.
Independent claims 1 and 11 recite the limitations of customizing a user profile defining vehicle access for one or more users of the vehicle; providing the user profile; providing, to the vehicle, the user profile; verifying the user profile [of the second device] with the user profile of the vehicle; and in response to the verifying, storing, in the vehicle [the access key]. The limitations are drawn to customizing user profiles relating to vehicle access, and corresponds to certain methods of organizing human activity (managing personal interactions, etc.), i.e. customizing a user profile defining vehicle access for one or more users of the vehicle; providing, to the vehicle, the user profile. The claims also correspond to mental processes (observation, evaluation, judgment, and opinion), i.e. verifying the user profile [of the second device] with the user profile of the vehicle; and in response to the verifying, storing, in the vehicle [the access key]. The limitation(s) recite an abstract idea.
The judicial exception is not integrated into a practical application because the claim recites the additional elements of: a first device, a second device, access key, a first communication channel, a second communication channel, a first module, second module, third module, fourth module, and processor (the modules and processor is present in claim 11 only). The access key amounts to generally linking the judicial exception to a particular field of use. The additional elements of first device, a second device, a first communication channel, a second communication channel, the modules, and processor are computer components recited at a high-level of generality performing the above-mentioned limitations. The combination of the additional elements are no more than mere instructions to apply the exception using a generic computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer. Mere instructions to apply an exception using a generic computer cannot provide an inventive concept. Further, the access key amounts to generally linking the judicial exception to a particular field of use. Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Examiner notes that the portions of the limitation in brackets are evaluated as additional elements under step 2A, prong 2 and are present in the step 2A prong 1 analysis to give context to the limitation.
Dependent claims 3 and 13 recite the limitations that the additional element of the first device is a fleet management server, and the second device is a user device of the vehicle. The additional elements of the first device/fleet management server and the second device/user device amounts to “apply it” or merely using a computer as a tool to implement the abstract idea. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claims are not patent eligible.
Dependent claims 5 and 15 recites the limitations that the additional element of the first communication channel includes a uniform resource locator. The additional elements of the first communication channel including the uniform resource locator amounts to “apply it” or merely using a computer as a tool to implement the abstract idea. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claims are not patent eligible.
Dependent claims 6 and 16 recite the limitations that the additional element of the second communication channel includes a telematics system. The additional elements of the second communication channel including a telematics system amounts to “apply it” or merely using a computer as a tool to implement the abstract idea, as well as generally linking the judicial exception to a particular field of use. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claims are not patent eligible.
Dependent claims 2, 4, 7-10, 12, 14, and 17-20 recite additional limitations or elements that are further directed to the abstract idea analyzed above. Therefore, claims 2, 4, 7-10, 12, 14, and 17-20 are also rejected under 35 U.S.C. 101.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-9 and 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kleve (2014/0129053) in view of Golduber (2018/0154867).

Claim 1: Kleve discloses: A method of customizing a user profile for a vehicle, comprising: 
customizing, at a first device, a user profile defining vehicle access for one or more users of the vehicle; (Kleve ¶0036 disclosing an owner nomadic device (first device); ¶0037 discloses the owner and temporary user setting up their user profiles via their nomadic device; ¶0046 and ¶0047 disclosing the temporary user and owner creating their user profiles; their status as owner or temporary user (based on their profiles) defines their access to the vehicle (see ¶0045 disclosing a driver signal status indicating the driver the owner and the vehicle granting vehicle functionality to the owner; the driver status signal indicating the driver is a temporary user the vehicle functionality may be restricted or limited))
providing, to a second device, an access key and the user profile through a first communication channel; (Kleve ¶0048 and ¶0049 disclosing the virtual key (access key) and remote credential verification (user profile, the credential information being fingerprint recognition, photo ID, etc. (¶0063), which is submitted in the profile in ¶0037, being presented to the VCS (see also ¶0044) “second device and first communication channel”; ¶0039 also discloses the virtual key may be distributed to the temporary user via their nomadic device)
providing, to the vehicle, the user profile through a second communication channel; (Kleve ¶0049 disclosing the credential verification being presented to the vehicle at the server or at the vehicle’s touchscreen display having the VCS (second communication channel); ¶0048 also states the credentials being processed by the VCS)
verifying the user profile of the second device with the user profile of the vehicle based on the access key; (Kleve ¶0049 disclosing credential verification password being entered on the touchscreen of the vehicle while the VCS (second device, above) compares and verifies authorization; ¶0049 further discloses facilitating the virtual key with the credential verification, and ¶0062 disclosing the owner entering authorization credentials based on information received by the temporary user to set up a virtual key; ¶0063 disclosing the temporary user ID and virtual key may be sent to the user’s nomadic device) 

Kleve in view of Golduber:
and in response to the verifying, storing, in the vehicle, the access key. 
Kleve discloses verifying the user profile of the second device with the user profile of the vehicle based on the access key, and insinuates the storing, in the vehicle, the access key (Kleve ¶0063 discloses the temporary user identification from the profile (see also ¶0037) being sent to the vehicle in addition to the virtual key; the virtual key is sent to the VCS and the temporary user’s device; ¶0066 discloses the credential verification being sent to the VCS; ¶0068 further discloses the verification of the credentials, and the confirmation being sent; then upon the expiration of the rental period, the virtual key may be cleared from the VCS (which indicates that the virtual key/access key is stored on the VCS)). Kleve, while highly suggesting that the access key is stored in the vehicle, does not explicitly disclose this limitation, Golduber discloses this limitation: (Golduber ¶0084 disclosing codes are sent to the user once the renter is verified; ¶0085 disclosing the code or codes are sent to the SLPF to store for subsequent matching to code communicated from the user/renter). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kleve to include in response to the verifying, storing, in the vehicle, the access key as taught by Golduber. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Kleve in order to automate the approval (verification) according to information associated with the rental agreement (see ¶0083of Golduber), and to automatically pair the user/renter to the SLPF (see ¶0027 of Golduber).
Examiner notes also that the “rental agreement” for the temporary user may also be considered the “user profile” since it is customized for the temporary user based on their profile as the temporary user (see ¶0038 and ¶0045)

Claim 11: Kleve discloses: A system for customizing a user profile for a vehicle, comprising: 
a first module configured to, by a processor of a first device, customize a user profile defining vehicle access for one or more users of the vehicle; (Kleve ¶0036 disclosing an owner nomadic device (first device, which may be a smartphone, PDA (module)); ¶0037 discloses the owner and temporary user setting up their user profiles via their nomadic device; ¶0046 and ¶0047 disclosing the temporary user and owner creating their user profiles; their status as owner or temporary user (based on their profiles) defines their access to the vehicle (see ¶0045 disclosing a driver signal status indicating the driver the owner and the vehicle granting vehicle functionality to the owner; the driver status signal indicating the driver is a temporary user the vehicle functionality may be restricted or limited); ¶0022 and ¶0023 discloses the computing system processor)
a second module configured to, by a processor, provide an access key and the user profile through a first communication channel to a second device; (Kleve ¶0048 and ¶0049 disclosing the virtual key (access key) and remote credential verification (user profile, the credential information being fingerprint recognition, photo ID, etc. (¶0063), which is submitted in the profile in ¶0037, being presented to the VCS (see also ¶0044) “second device and first communication channel”; ¶0039 also discloses the virtual key may be distributed to the temporary user via their nomadic device; the system (module, ¶0036 and ¶0057 disclosing the centralized system having a server) facilitates this)
a third module, configured to, by a processor, provide the user profile through a second communication channel to the vehicle; (Kleve ¶0049 disclosing the credential verification being presented to the vehicle at the server or at the vehicle’s touchscreen display having the VCS (second communication channel); ¶0048 also states the credentials being processed by the VCS; VCS is also a module and includes a processor)
a fourth module configured to, by a processor, verify the user profile of the first communication channel with the user profile of the second communication channel, (Kleve ¶0049 disclosing credential verification password being entered on the touchscreen of the vehicle while the VCS (second device, above) compares and verifies authorization; ¶0049 further discloses facilitating the virtual key with the credential verification, and ¶0062 disclosing the owner entering authorization credentials based on information received by the temporary user to set up a virtual key; ¶0063 disclosing the temporary user ID and virtual key may be sent to the user’s nomadic device; ¶0048 discloses the server (module) that may present the information to the vehicle)

Kleve in view of Golduber:
and in response to the verifying, store the access key in the vehicle.
Kleve discloses verifying the user profile of the second device with the user profile of the vehicle based on the access key, and insinuates the storing, in the vehicle, the access key (Kleve ¶0063 discloses the temporary user identification from the profile (see also ¶0037) being sent to the vehicle in addition to the virtual key; the virtual key is sent to the VCS and the temporary user’s device; ¶0066 discloses the credential verification being sent to the VCS; ¶0068 further discloses the verification of the credentials, and the confirmation being sent; then upon the expiration of the rental period, the virtual key may be cleared from the VCS (which indicates that the virtual key/access key is stored on the VCS)). Kleve, while highly suggesting that the access key is stored in the vehicle, does not explicitly disclose this limitation, Golduber discloses this limitation: (Golduber ¶0084 disclosing codes are sent to the user once the renter is verified; ¶0085 disclosing the code or codes are sent to the SLPF to store for subsequent matching to code communicated from the user/renter). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kleve to include in response to the verifying, storing, in the vehicle, the access key as taught by Golduber. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Kleve in order to automate the approval (verification) according to information associated with the rental agreement (see ¶0083of Golduber), and to automatically pair the user/renter to the SLPF (see ¶0027 of Golduber).
Examiner notes also that the “rental agreement” for the temporary user may also be considered the “user profile” since it is customized for the temporary user based on their profile as the temporary user (see ¶0038 and ¶0045)


Claim 2: The method of claim 1, wherein the first device is a user device of an owner of the vehicle, and wherein the second device is a user device of an other user of the vehicle. (Kleve ¶0036 disclosing the nomadic device of an Owner (first device) and Temporary User (second device))

Claim 12 is directed to a system. Claim 12 recites limitations that are parallel in nature as those addressed above for claim 2, which is directed towards a method. Claim 12 is therefore rejected for the same reasons as set forth above for claim 2.

Claim 3: The method of claim 1, wherein the first device is a fleet management server, and wherein the second device is a user device of a user of the vehicle. (Kleve ¶0048 disclosing the credential authorization being processed by a server, see also ¶0049, ¶0057-¶0059 disclosing the server processing information from the device and credential authorization (profile); ¶0036 disclosing the nomadic device of the Temporary User (second device); ¶0039 also discloses the virtual key may be distributed to the temporary user via their nomadic device; ¶0070 and ¶0071 disclosing the serve being a vehicle rental authorization (fleet management) server, the system lists available vehicles to rent (fleet), ¶0047)


Claim 13 is directed to a system. Claim 13 recites limitations that are parallel in nature as those addressed above for claim 3, which is directed towards a method. Claim 13 is therefore rejected for the same reasons as set forth above for claim 3.

Claim 4: The method of claim 1, wherein the first device is a user device of a user of the vehicle, and wherein the second device is a fleet management server. (Kleve ¶0036 disclosing the nomadic device of an Owner and Temporary User (both users of the vehicle); ¶0048 disclosing the credential authorization being processed by a server, see also ¶0049, ¶0057-¶0059 disclosing the server processing information from the device and credential authorization (profile); ¶0070 and ¶0071 disclosing the server being vehicle rental authorization (fleet management) server (the virtual key may be sent to the server), the system lists available vehicles to rent (fleet), ¶0047)

Claim 14 is directed to a system. Claim 14 recites limitations that are parallel in nature as those addressed above for claim 4, which is directed towards a method. Claim 14 is therefore rejected for the same reasons as set forth above for claim 4.

Claim 5: The method of claim 1, wherein the first communication channel includes a uniform resource locator. (Kleve ¶0036 disclosing the vehicle rental mirco-business including a website (a URL is a web address), and may include a process for distributing a virtual key to the user and VCS; ¶0037 also discloses providing the profile and credential information through the website (URL))


Claim 15 is directed to a system. Claim 15 recites limitations that are parallel in nature as those addressed above for claim 5, which is directed towards a method. Claim 15 is therefore rejected for the same reasons as set forth above for claim 5.

Claim 6: The method of claim 5, wherein the second communication channel includes a telematics system. (Kleve ¶0042 discloses the VCS monitoring vehicle parameters, i.e. fuel level, vehicle performance, driver performance, vehicle diagnostics, etc. (telematics system); also note that the profile can be provided through the VCS (¶0049 disclosing the credential verification being presented to the vehicle at the server or at the vehicle’s touchscreen display having the VCS (second communication channel); ¶0048 also states the credentials being processed by the VCS)

Claim 16 is directed to a system. Claim 16 recites limitations that are parallel in nature as those addressed above for claim 6, which is directed towards a method. Claim 16 is therefore rejected for the same reasons as set forth above for claim 6.

Claim 7: The method of claim 1, wherein the customizing the user profile comprises assigning one or more contexts to one or more functions of the vehicle. (Kleve ¶0046 and ¶0047 disclosing the temporary user and owner creating their user profiles; their status as owner or temporary user (based on their profiles) defines their access to the vehicle (see ¶0045 disclosing a driver signal status indicating the driver the owner and the vehicle granting vehicle functionality to the owner; the driver status signal indicating the driver is a temporary user the vehicle functionality may be restricted or limited)


Claim 17 is directed to a system. Claim 17 recites limitations that are parallel in nature as those addressed above for claim 7, which is directed towards a method. Claim 17 is therefore rejected for the same reasons as set forth above for claim 7.

Claim 8: The method of claim 7, wherein the customizing the user profile comprises assigning one or more functions to one or more user roles. (Kleve ¶0046 and ¶0047 disclosing the temporary user and owner creating their user profiles; their status as owner or temporary user (based on their profiles) defines their access to the vehicle (see ¶0045 disclosing a driver signal status indicating the driver the owner and the vehicle granting vehicle functionality to the owner; the driver status signal indicating the driver is a temporary user the vehicle functionality may be restricted or limited; ¶0040 further disclosing the restrictions placed on the vehicle being limited to the owner’s elections of parameters and if a restriction exceeds a limit the temporary user and owner is notified (see also ¶0041 “control user” for the temporary user))


Claim 18 is directed to a system. Claim 18 recites limitations that are parallel in nature as those addressed above for claim 8, which is directed towards a method. Claim 18 is therefore rejected for the same reasons as set forth above for claim 8.

Claim 9: The method of claim 8, further comprising dynamically executing the one or more functions for a user associated with a first user role based on the user profile. (Kleve ¶0041 discloses remedial actions/control user being initiated, i.e. immobilization, reducing engine power, etc. when the temporary user exceeds the limitations/restrictions on the vehicle set by the owner for the user)

Claim 19 is directed to a system. Claim 19 recites limitations that are parallel in nature as those addressed above for claim 9, which is directed towards a method. Claim 19 is therefore rejected for the same reasons as set forth above for claim 9.


Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kleve (2014/0129053) in view of Golduber (2018/0154867) further in view of Saiki (2021/0188220).

Claim 10: The method of claim 7, 
wherein the context includes at least one of a time of day, a current weather, a time of year, and a day of the week. 
Kleve discloses customizing the user profile comprising assigning one or more contexts to one or more functions of the vehicle, the context including at least one of a time of day, a time of year, and a day of the week. (Kleve ¶0087 disclosing the vehicle rental authorization system allowing the temporary user to user a vehicle based on the date, certain day of the week, etc. that the temporary user requested, the weekend, scheduled number of hours needed (all of these fall under time of year, day or week, time of day). Kleve does not explicitly disclose that the context includes a current weather, however Saiki discloses this concept/limitation: (Saiki Fig. 3 ¶0116-¶0117 disclosing the vehicle management checking the weather in the use period and prohibiting the renting of the vehicle in certain predetermined weather (i.e. ¶0032 disclosing bad weather such as rain or snow)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kleve in view of Golduber to include the context includes a current weather taught by Saiki since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately; one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 20 is directed to a system. Claim 20 recites limitations that are parallel in nature as those addressed above for claim 10, which is directed towards a method. Claim 20 is therefore rejected for the same reasons as set forth above for claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513. The examiner can normally be reached M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIONE N. SIMPSON
Examiner
Art Unit 3628



/DIONE N. SIMPSON/Examiner, Art Unit 3628